People v Diaz (2016 NY Slip Op 03751)





People v Diaz


2016 NY Slip Op 03751


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2012-07938
 (Ind. No. 918/11)

[*1]The People of the State of New York, respondent,
vSergio Diaz, appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Daniel Bresnahan of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Braun, J.), imposed November 16, 2011, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.  
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267; People v Guarchaj, 122 AD3d 878, 879; People v Brown, 122 AD3d 133, 140; People v Pressley, 116 AD3d 794, 795-796; People v Pelaez, 100 AD3d 803, 803-804), and thus, does not preclude review of his excessive sentence claim.  However, contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80; People v Roman, 84 AD2d 851).
ENG, P.J., RIVERA, HALL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court